DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reilley Keane on 3/18/2022.

The application has been amended as follows: 

1. (Currently Amended) A computing platform comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
receive, from a first automated teller machine (ATM), first ATM information, wherein the first ATM information indicates a first interaction between a user and the first ATM; receive, from a first camera, a first image, wherein the first image shows the user performing the first interaction with the first ATM; determine, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity, wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface 
send, to a second ATM, one or more commands directing the second ATM to perform a first security action, wherein sending the one or more commands directing the second ATM to perform the first security action causes the second ATM to perform the first security action[[.]]; and 
wherein the first security action comprises: 
causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more4Application No. 16/834,107Docket No.: 007131.02256\US graphical user interfaces indicate a different withdrawal amount than was requested by the user; and
dispensing the different withdrawal amount than was requested by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay.

2. (Original) The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
receive, from the second ATM, second ATM information, wherein the second ATM information indicates a second interaction between the user and the second ATM; 
receive, from a second camera, a second image, wherein the second image shows the user performing the second interaction with the second ATM; and 
compare the first image to the second image, wherein the comparison results in identifying that the user performing the second interaction is the same user that performed the first interaction.  



4. (Original) The computing platform of claim 2, wherein sending the one or more commands directing the second ATM to perform the first security action comprises sending, in response to identifying that the user performing the second interaction is the same user that performed the first interaction, the one or more commands directing the second ATM to perform the first security action.  

5. (Original) The computing platform of claim 1, wherein receiving the first image comprises receiving, concurrently with the first ATM information, the first image, and wherein the first camera is located within a predetermined distance of the first ATM.  

6. (Previously Presented) The computing platform of claim 1, wherein determining, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity comprises determining one or more of: 
that a same personal identification number has been used more than a predetermined number of times during a predetermined time period, or
that an amount of funds within a predetermined amount of a maximum withdrawal limit has been withdrawn from the number of ATMs within the predetermined distance a number of times that exceeds a predetermined withdrawal threshold.  

7. (Original) The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 


8. (Original) The computing platform of claim 1, wherein determining that the first ATM is experiencing malicious activity comprises: 
comparing the first image to a stored user profile corresponding to a legitimate user, and 
identifying, based on the comparison of the first image to the stored user profile, that the user is not the legitimate user.  

9. (Cancelled).

10. (Previously Presented) The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
receive, from the first camera, audio data, wherein the audio data includes speech from the user performing the first interaction with the first ATM, wherein determining that the first ATM is experiencing malicious activity comprises: 
comparing the audio data to a stored user profile corresponding to a legitimate user, and
identifying, based on the comparison of the audio data to the stored user profile, that the user is not the legitimate user.  

11. (Currently Amended) A method comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory:

receiving, from a first camera, a first image, wherein the first image shows the user performing the first interaction with the first ATM; 5Application No. 16/834,107Docket No.: 007131.02256\US 
determining, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity, wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a number of ATMs within a predetermined distance, wherein the number of ATMs exceeds a threshold number of ATMs, and wherein different access credentials were used to access at least two ATMs of the number of ATMs; [[and]]
sending, to a second ATM, one or more commands directing the second ATM to perform a first security action, wherein sending the one or more commands directing the second ATM to perform the first security action causes the second ATM to perform the first security action[[.]]; and
wherein the first security action comprises:
causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user; and 
dispensing the different withdrawal amount than was request requested by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay. 

12. (Original) The method of claim 11, further comprising: receiving, from the second ATM, second ATM information, wherein the second ATM information indicates a second interaction between the user and the second ATM; 

comparing the first image to the second image, wherein the comparison results in identifying that the user performing the second interaction is the same user that performed the first interaction.  

13. (Original) The method of claim 12, wherein comparing the first image to the second image comprises applying computer vision techniques to identify the user in the first image and the second image.  

14. (Original) The method of claim 12, wherein sending the one or more commands directing the second ATM to perform the first security action comprises sending, in response to identifying that the user performing the second interaction is the same user that 6Application No. 16/834,107Docket No.: 007131.02256\US performed the first interaction, the one or more commands directing the second ATM to perform the first security action.  

15. (Original) The method of claim 12, wherein receiving the first image comprises receiving, concurrently with the first ATM information, the first image, and wherein the first camera is located within a predetermined distance of the first ATM.  

16. (Previously Presented) The method of claim 11, wherein determining, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity comprises determining one or more of: 
that a same personal identification number has been used more than a predetermined number of times during a predetermined time period, or 
that an amount of funds within a predetermined amount of a maximum withdrawal limit has been withdrawn from the number of ATMs within the predetermined distance a number of times that exceeds a predetermined withdrawal threshold.  

17. (Original) The method of claim 11, further comprising receiving, from a second camera, a second image, wherein the second image shows the user performing the first interaction with the first ATM from a different vantage point than the first image, wherein determining that the first ATM is experiencing malicious activity is further based on the second image.  

18. (Original) The method of claim 11, wherein determining that the first ATM is experiencing malicious activity comprises:
comparing the first image to a stored user profile corresponding to a legitimate user, and 7Application No. 16/834,107Docket No.: 007131.02256\US 
identifying, based on the comparison of the first image to the stored user profile, that the user is not the legitimate user.  

19. (Cancelled).

20. (Currently Amended) One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to: 
receive, from a first automated teller machine (ATM), first ATM information, wherein the first ATM information indicates a first interaction between a user and the first ATM; 
receive, from a first camera, a first image, wherein the first image shows the user performing the first interaction with the first ATM; 
determine, based on the first ATM information and the first image, that the first ATM is experiencing malicious activity, wherein determining that the first ATM is experiencing malicious activity comprises determining that a same user interface progression has been accessed at a number of ATMs within a predetermined distance, wherein the number of ATMs  exceeds a threshold number of 
send, to a second ATM, one or more commands directing the second ATM to perform a first security action, wherein sending the one or more commands directing the second ATM to perform the first security action causes the second ATM to perform the first security action[[.]]; and 
wherein the first security action comprises:
causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more graphical user interfaces indicate that a different withdrawal amount than was requested by the user; and 
dispensing the different withdrawal amount than was request requested by the user, wherein the computing platform notifies law enforcement of the malicious activity during the delay. 

Allowable Subject Matter
Claims 1-8, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record determined from an Examiner’s search is Pham et al. (US Patent Publication No. 20210192523 A1) (hereinafter Pham).  As cited in prior actions, Pham discloses determining whether a user of an ATM is engaged in multiple account usage.  Several ATMs may be connected via a network, whereby each ATM captures image data corresponding to a facial likeness of a user.  Applications running on the ATMs are used in determining whether or not a user is engaged in fraudulent activity; subsequent to a positive fraudulent identification at a primary ATM, a command is directed to a secondary ATM so as to decline a transaction.
Additional prior art Novick et al. (US Patent Publication No. 20190220863 A1) (hereinafter Novick) discloses capturing a user’s application usage behavior by monitoring and tracking the sequence 
Additional prior art Lucia Specogna et al. (US Patent No. 11042850 B2) (hereinafter Lucia Specogna) discloses defining conditions for temporary use of a card account identifier for use with an ATM.  Particularly, defining conditions including a time limit for use of a temporary card identifier, a number of separate transactions permitted using the temporary card account identifier, as well as a geographic constraint regarding where a temporary card account identifier may be used in conjunction with a type-of-fund dispensing location.  
Additional prior art Pham et al. (US Patent Publication No. 20200005615 A1) (hereinafter Pham 2) discloses that an ATM terminal may be directed to delay a transaction for a predetermined wait time.  Particularly, a system may “tactfully delay” the transaction so as to not draw the attention of a user via decoy or fake prompts (e.g., to rescan the fingerprint, system processing, enter or re-enter password, etc.) that take time to complete but do not impact the transaction.  Pham 2 discloses that once the system has directed the transaction terminal to delay the transaction for a predetermined wait time, to complete the transaction.
While Pham 2 appears to disclose pertinent subject matter in the realm of “tactfully delaying” a user potentially committing fraudulent activity, Pham 2’s disclosure does not address displaying a different withdrawal amount than was requested by a user, let alone actually dispensing said different withdrawal amount.  Thus, the cited prior art fails to teach or render obvious the following combination of elements of independent claims 1, 11, and 20 (as amended via Examiner’s Amendment above): “wherein the first security action comprises: causing display of one or more graphical user interfaces to be displayed at the second ATM which may delay the user from completing the malicious activity, wherein the one or more  graphical user interfaces indicate a different withdrawal amount than was requested by 

Thus, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language. Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486